648 S.E.2d 845 (2007)
ROBINSON
v.
COA JUDGES.
No. 200P07.
Supreme Court of North Carolina.
June 27, 2007.
Kathleen U. Baldwin, Assistant Attorney General, William Graham, District Attorney, for State of NC.
Grady Balentine, Assistant Attorney General, for COA Judges.
The following order has been entered on the motion filed on the 25th day of April 2007 by Plaintiff for "Application for Peremptory Writ of Mandamus":
"Motion Denied by order of the Court in conference this the 27th day of June 2007."
TIMMONS-GOODSON, J., recused